Exhibit 10.1

 

AMENDMENT NO. 1 TO SUBLEASE AGREEMENT

 

This Amendment No. 1 to Sublease Agreement (this “Amendment”) is made as of
March 18, 2004 by and between SICOR INC., a Delaware corporation (“Sublandlord”)
and METABASIS THERAPEUTICS, INC., a Delaware corporation (“Subtenant”).

 

RECITALS

 

A.                                   Sublandlord and Subtenant are parties to
that certain Sublease Agreement dated as of September 1, 2000 (the “Sublease”)
covering certain premises (the “Sublease Premises”) located at 9390 Towne Centre
Drive, San Diego, California 92121, as more particularly described in the
Sublease.  All defined terms used in this Amendment, unless otherwise indicated
herein, shall have the meanings ascribed to them in the Sublease.

 

B.                                     The Sublease Premises consist of
approximately Thirty-Nine Thousand Five Hundred (39,500) rentable square feet of
space in the Building (the “Existing Premises”), as more particularly described
in the Sublease.  Subtenant desires to expand into approximately Seven Hundred
(700) rentable square feet of additional space located on the third floor of the
eastern portion of the Building (the “Expansion Space”), as more particularly
described in Exhibit A attached hereto.

 

C.                                     Sublandlord and Subtenant wish to hereby
modify certain terms and provisions under the Sublease and are executing this
Agreement to effectuate the modification of the same.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
hereafter set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                       Amendment to Sublease.  All terms
defined in the Recitals of this Amendment are hereby incorporated into the
Sublease by this reference.  Effective as of the date hereof, the Sublease is
hereby amended as follows:

 

a.                                       Increase in Sublease Premises. 
Effective as of the Expansion Space Commencement Date (defined below), the
Sublease Premises are hereby increased by, and except as otherwise provided
herein, all references in the Sublease to the Sublease Premises shall include
the Expansion Space, which Sublease Premises shall be deemed by the parties to
equal approximately Forty Thousand Two Hundred (40,200) rentable square feet. 
The parties stipulate that the square footage of the Expansion Space shall be as
specified in Recital B above.

 

b.                                      Condition of Expansion Space.  Subtenant
acknowledges that (i) it is subleasing the Expansion Space in its “as-is,”
unfurnished condition, (ii) Sublandlord is not making any representation or
warranty concerning the condition of the Expansion Space, and (iii) Sublandlord
is not obligated to perform any work to prepare the Expansion Space for
Subtenant’s occupancy other than to deliver the same in broom-clean condition,
or to provide

 

1

--------------------------------------------------------------------------------


 

any tenant improvement allowance to Subtenant for alterations or improvements to
the Expansion Space.  In connection therewith, Sections 4(g) and 23 of the
Sublease shall not apply to the Expansion Space.

 

c.                                       Term for Sublease Initial Expansion
Space Term.  Section 2(a) of the Sublease is hereby amended to provide that the
term of the Sublease for the Expansion Space (the “Expansion Space Term”) shall
commence on the later of (i) April 1, 2004, and (ii) occupancy of the Expansion
Space by Subtenant for purposes of commencing operations (the “Expansion Space
Commencement Date”), and shall end on the date which is three (3) months
following the Expansion Space Commencement Date (the “Expansion Space Expiration
Date”).

 

(ii)                                  Month-to Month Extension.  If neither
party gives written notice of termination of the Sublease as to the Expansion
Space at least thirty (30) days prior to the Expansion Space Expiration Date,
the Expansion Space Term shall be automatically extended for an additional
period of thirty (30) days (“Extension Period”).  In the absence of thirty (30)
days written notice of termination by either party following any such initial
extension of the Expansion Space Term, such automatic extension of the Expansion
Space Term by the Extension Period shall continue on a month-to-month basis
thereafter.  Notwithstanding any renewals of the Expansion Space Term as
provided in this Amendment, in no event (A) shall such automatic month-to-month
extension apply to the Existing Premises, which extension shall be limited
solely to the Expansion Space, or (B) shall the Expansion Space Expiration Date
extend beyond the Sublease Expiration Date for the Existing Premises.

 

(iii)                               References to Sublease Term.  All references
in the Sublease to the Term shall be deemed to include the Expansion Space Term,
as the same may be extended; provided, however, the references to the Term in
Sections 4(b), 7 and 15(b) of the Sublease shall refer solely to the term of the
Sublease with respect to the Existing Premises.

 

d.                                      Base Rental.  Section 4(a) of the
Sublease is hereby amended to provide that, beginning as of the Expansion Space
Commencement Date, and thereafter during the Expansion Space Term, 
(i) Subtenant shall pay to Sublandlord, in addition to the Base Rental for the
Existing Premises, monthly installments of Base Rental for the Expansion Space
in the amount of One Thousand Eight Hundred Seventy-Six and 00/100 Dollars
($1,876.00) (“Expansion Space Base Rental”), which amount is calculated at the
same rate applicable to the Existing Premises pursuant to Sections 4(a) and 4(f)
of the Sublease, and (iii) Base Rental shall be increased by, and all references
in the Sublease to the Base Rental shall include, the Expansion Space Base
Rental.  The first monthly installment of Expansion Space Base Rental shall be
paid by Subtenant upon execution of this Amendment.

 

e.                                       Prorations.  If the Expansion Space
Commencement Date is not the first (1st) day of the month, or if the Expansion
Space Expiration Date is not the last day of a month, a prorated installment of
monthly Expansion Space Base Rental based on a 30-day month shall be paid for
the fractional month during which the Expansion Space Term commenced or
terminated.

 

f.                                         Security Deposit.  Upon execution of
this Amendment, Subtenant shall deposit with Sublandlord, in the form of
immediately available funds or a letter of credit issued in favor of Sublandlord
by a financial institution approved by Sublandlord, and in form and

 

2

--------------------------------------------------------------------------------


 

substance satisfactory to Sublandlord, an additional sum equal to one (1) month
of the Expansion Space Base Rental, or One Thousand Eight Hundred Seventy-Six
and 00/100 Dollars ($1,876.00).  Such additional sum, along with the Deposit
described in Section 5 of the Sublease, shall be collectively referred to as the
“Deposit” and shall be held on the same terms and conditions set forth therein;
provided, however, Subtenant shall return the sum allocable to the Expansion
Space upon expiration or termination of the Sublease as to the Expansion Space,
subject to the terms and conditions of Section 5 of the Sublease.

 

g.                                      Parking.  Section 7 of the Sublease is
hereby amended to provide that beginning as of the Expansion Space Commencement
Date, at no additional rent or charge, Subtenant shall have the right during the
Expansion Space Term to use on a non-reserved basis two (2) additional parking
spaces in the parking facilities of the Building, calculated at the rate of 3.2
spaces per 1,000 rentable square feet of Expansion Space.

 

h.                                      Broker.  The parties acknowledge that
Verialliance Properties and Phase 3 Properties represent Sublandlord and
Subtenant, respectively, in connection with this Amendment and the Expansion
Space.  Sublandlord and Subtenant each represents and warrants for the benefit
of the other and Landlord that neither Sublandlord nor Subtenant has had any
dealings with any real estate broker, agent or finder in connection with the
Expansion Space and/or the negotiation of this Amendment, except as otherwise
provided herein, and that neither Sublandlord nor Subtenant knows of any other
real estate broker, agent or finder who is or might be entitled to a real estate
brokerage commission or finder’s fee in connection with this Amendment or
otherwise based upon contacts between the claimant and either party. 
Sublandlord and Subtenant shall indemnify and hold harmless the other and
Landlord from and against any and all liabilities or expenses arising out of
claims made for a fee or commission by any real estate broker, agent or finder
in connection with the Expansion Space and this Amendment other than as
otherwise provided herein, if any, resulting from the actions of the
indemnifying party.

 

 

i.                                          Environmental Condition Prior
Subtenant Study.  Subtenant shall have no obligation to conduct a Base Line
Study as to the Expansion Space; provided, however, Subtenant shall accept the
results of a Phase I exit environmental assessment conducted by the vacating
subtenant for the Expansion Space (the “Prior Subtenant Study”) in lieu of a
Base Line Study for the Expansion Space.  For purposes of Section 19(b) of the
Sublease, the Prior Subtenant Study shall constitute the Base Line Study for the
Expansion Space.  Sublandlord does not make any representations or warranties as
to the accuracy or completeness of the Prior Subtenant Study.

 

(ii)                                  Obligations as to Expansion Space. 
Notwithstanding any provision in this Paragraph 1(i) to the contrary, Subtenant
shall in no way be relieved of its obligation to: (A) deliver copies of notices,
filings and permits with respect to Hazardous Substances as they relate to the
Expansion Space pursuant to Section 19(a) of the Sublease; (B) conduct a
Subtenant Exit Study as to the Expansion Space in accordance with Section 19(b)
of the Sublease; or (C) remediate any Hazardous Substance contamination in the
Expansion Space revealed by the Subtenant Exit Study in accordance with
Section 19(b) of the Sublease.  Subtenant shall indemnify, defend and hold
Sublandlord harmless from and against any and all claims, liabilities, costs and
expenses arising out of any Hazardous Substance contamination in

 

3

--------------------------------------------------------------------------------


 

the Expansion Space revealed by the Subtenant Exit Study.  Notwithstanding the
foregoing, Subtenant shall have no remediation or indemnity obligation with
respect to any pre-existing contamination revealed by the Prior Subtenant Study.

 

2.                                       Effect of Amendment.  Except as
expressly amended under this Amendment, all provisions of the Sublease shall
remain in full force and effect.  In the event of any conflict between this
Amendment and the Sublease, this Amendment shall control to the extent of such
conflict.

 

3.                                       Entire Agreement.  This Amendment
constitutes the entire agreement between the parties pertaining to the subject
matter hereof, and the final, complete and exclusive expression of the terms and
conditions thereof, and all prior agreements, representations, negotiations and
understandings of the parties hereto, oral or written, express or implied, are
hereby superseded and merged herein.  This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
shall constitute one and the same binding agreement.

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Sublease as of the date first written above.

 

Dated:             March 18, 2004

 

SUBTENANT:

SUBLANDLORD:

 

 

METABASIS THERAPEUTICS, INC.,

SICOR INC.,

a Delaware corporation

a Delaware corporation

 

 

By:

/s/ John W. Beck

 

By:

/s/ Wesley N. Fach

 

Name:

John W. Beck

 

Name:

Wesley N. Fach

 

Its:

VP Finance and CFO

 

Its:

Sr. VP, General Counsel and Secretary

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Expansion Space

 

[Attached]

 

6

--------------------------------------------------------------------------------

 